DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 31 December 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and examined.

Drawings
The drawings are objected to because Figs. 2, 3, 5 and 6 contain no reference characters.  Further, Fig. 1 has reference characters encircled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/078539. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nehrbass (U.S. Patent 3,013,640).

Claim 1: Nehrbass discloses a freestanding spiral staircase, comprising:
a base (Fig. 1: 28); 
a top platform (32); 
a center post (10) extending between the base and the top platform (as shown); 
a plurality of triangular steps (12a, 12b, etc.), wherein an acute vertex of each triangular step is connected to the center post in such a way as to form a helical configuration along a longitudinal axis of the center post (as shown in Figs. 1-3: generally); 
a plurality of peripheral posts (20) extending to a corner of one of the plurality of triangular steps (as shown in Figs. 2 and 3); and 
each peripheral post is connected to at least one step of the plurality of triangular steps (as shown), and the posts are just inward of a periphery of the base (as shown in Fig. 1).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehrbass in view of Tseng (U.S. Patent 6,523,310).
Claim 2: Nehrbass discloses the freestanding spiral staircase of claim 1, except further comprising a step post interconnecting corners of two adjacent triangular steps of the plurality of triangular steps.  Tseng teaches a similar system that incorporates steps posts (13) connecting corners of the steps (as shown).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the posts as claimed to provide further support between steps and to prevent the steps from moving relative to each other.

Claim 3: the obvious modification of the prior art provides the freestanding spiral staircase of claim 2, except wherein the base is a triangle.  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  The shape of the base would not depart from the scope of operability of the prior art.  In light of the rejection of claim 1, above, the resulting modification of the prior art results in wherein one of the plurality of peripheral posts extends from each respective corner of the triangle.  

Claim 4: the obvious modification of the prior art provides the freestanding spiral staircase of claim 3, except wherein the base has a base mass at least twice a top mass of the top platform.  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have the variations in mass as claimed because applicant the prior art of record is capable of being designed to meet the limitation as claimed without departing from the scope of operability of the prior art.  See MPEP 2144.04(IV)(A) citing Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One having ordinary skill in the art would have the relative mass in order to lower the center of mass of the staircase which would increase stability of the invention.

Claim 5: the obvious modification of the prior art provides the freestanding spiral staircase of claim 4, wherein a bottom step post interconnects the base and the triangular step of the plurality of triangular steps closest to the base (as rendered obvious by Tseng in light of the configuration of the base with the steps in Nehrbass; post and nut in Tseng, Fig. 1: 13 and 3 would connect the lowermost step to the base.)

Claim 6: the obvious modification of the prior art provides the freestanding spiral staircase of claim 5, except wherein a top step post interconnects the top platform and the triangular step of the plurality of triangular steps closest to the top platform, though as shown, there is a relationship between the top step and top platform, and as shown in Tseng, lower surfaces (i.e., a lower step) are connected to upper surfaces (i.e., an upper step) via posts (13).  It would have been obvious at the time of filing to a person having ordinary skill in the art to use a post to connect the platform to the respective step to stabilize and secure the step with respect to the platform.

Claim 9: Nehrbass discloses a freestanding spiral staircase, comprising:
a base (28); 
a top platform (32); 
a center post extending between the base and the top platform (10); 
a plurality of triangular steps (12a, 12b, etc.), wherein an acute vertex of each triangular step is connected to the center post (as shown) in such a way as to form a helical configuration along a longitudinal axis of the center post (as shown); and
a plurality of peripheral posts (16) extending from just inward of a periphery of the base (as shown in Fig. 1) to the top platform (as shown), wherein each peripheral post operatively associates with a vertex of at least one of the triangular steps of the plurality of triangular steps (as shown in Fig. 3).  Nehrbass does not disclose the specifics of the step post.  Tseng discloses a similar step system that incorporates a step post (13) interconnecting vertices of each two adjacent triangular steps (as shown in Fig. 1) of the plurality of triangular steps.  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the posts as claimed to provide further support between steps and to prevent the steps from moving relative to each other.  Further, to have the particular configuration of having a post if neither of said two adjacent triangular steps is operatively associated with one of the plurality of peripheral posts would have been obvious at the time of filing to a person having ordinary skill in the art to minimize costs and avoid unnecessary redundancy by having members that are not needed for construction.  

Claim 10: the obvious modification of the prior art provides the freestanding spiral staircase of claim 9, wherein operatively association includes a hole (as required for the connection as rendered obvious by Tseng: 13) through a respective vertex (as shown).


Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehrbass in view of Tseng and Mullen (U.S. Patent 10,792,527).

Claim 7: the obvious modification of the prior art provides the freestanding spiral staircase of claim 6, except further comprising a foot connected to an underside of the base adjacent to each peripheral post.  Mullen teaches a stair system that incorporates feet (Fig. 23: 88).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate feet with the system in Nehrbass in order to assist in leveling the system as needed.  

Claim 8: the obvious modification of the prior art provides the freestanding spiral staircase of claim 7, wherein the acute vertex is the vertex of the triangular step furthest from a centroid of said triangular step (this would be the result under the rules governing geometry and as shown in the prior art).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Faucigletti (WO 2010/089792), Wilson (U.S. Patent 9,555,335), Merrick (U.S. Patent 4,981,195), Loix (U.S. Patent 4,315,389), Eckhardt (U.S. Publication 2020/0399918), Hopper (U.S. Publication 2011/0271613) and Wang (U.S. Patent 5,491,939), Hayes (U.S. Patent 7,258,199).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649